MEMORANDUM **
Ruben Saavedra-Lopez appeals his conviction and sentence imposed following his guilty plea to one count of importation of marijuana in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm.
Saavedra-Lopez’s contentions that 21 U.S.C. §§ 952 and 960 are unconstitutional and that the district court should have interpreted a mens rea element as to the type and quantity of controlled substance imported lack merit in light of this court’s decisions in United States v. Mendoza-Paz, 286 F.3d 1104, 1110-11 (9th Cir.2002) and United States v. Buckland, 289 F.3d 558, 565-66 (9th Cir.2002) (en banc).
Saavedra-Lopez’s contention that the Supreme Court has overruled Mendoza-Paz and Buckland is unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.